UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  29 February 2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Transaction in Own Shares 29th February 2012 RE-ISSUE OF TREASURY SHARES CRH plc announces that today it transferred to a participant in an employee share scheme 2,545 Ordinary Shares at a price of €11.8573 per Ordinary Share. CRH plc also announces that today it transferred to the Trustees of the CRH plc Employee Benefit Trust 226,617 Ordinary Shares at a price of €15.82 per Ordinary Share for the purpose of satisfying awards made under the CRH 2006 Performance Share Plan. Following the above transactions, CRH plc holds 8,660,373 Ordinary Shares in Treasury. The number of Ordinary Shares in issue (excluding Treasury Shares) is 719,237,533. Contact Neil Colgan Company Secretary Tel: 00 3531 6344340 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 29 February 2012 By:/s/Maeve Carton M. Carton Finance Director
